          Case 2:19-cv-00887-JFL Document 27 Filed 07/16/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

HATTIE M. GREENE,                         :
                Plaintiff,                :
                                          :
               v.                         :                   No. 2:19-cv-00887
                                          :
NANCY A. BERRYHILL, Commissioner          :
of Social Security Administration,        :
                      Defendant.          :
__________________________________________

                                            ORDER

         AND NOW, this 16th day of July, 2020, upon consideration 1 of Plaintiff’s Complaint,

ECF No. 2, Defendant’s Answer, ECF No. 11, the Administrative Record, ECF No. 12,

Plaintiff’s Brief and Statement of Issues in Support of Request for Review, ECF No. 14,

Defendant’s Response to Request for Review, ECF No. 17, Plaintiff’s Reply, ECF No. 24, and

the Report and Recommendation of United States Magistrate Judge Jacob P. Hart, ECF No. 25,

IT IS ORDERED THAT:




1
         When neither party objects to a magistrate judge’s report and recommendation, the
district court is not statutorily required to review the report, under de novo or any other standard.
See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the
United States Court of Appeals for the Third Circuit has held that it is better practice to afford
some level of review to dispositive legal issues raised by the report. See Henderson v. Carlson,
812 F.2d 874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). “When no objections are
filed, the district court need only review the record for plain error or manifest injustice.” Harper
v. Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991). See
also Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS 12370, at *16-17 (3d Cir. 2016)
(holding that even when objections are filed, district courts “are not required to make any
separate findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo
under 28 U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998)
(explaining that in the absence of a timely objection, the court should review the magistrate
judge’s report and recommendation for clear error). The district court may accept, reject, or
modify, in whole or in part, the findings or recommendations made by the magistrate judge. 28
U.S.C. § 636(b)(1)(C).
                                                 1
                                              071620
            Case 2:19-cv-00887-JFL Document 27 Filed 07/16/20 Page 2 of 2




       1.      The Report and Recommendation, ECF No. 25, is APPROVED and

ADOPTED.

       2.      Plaintiff’s Request for Review, ECF No. 14, is GRANTED as to the arguments

regarding a constitutionally appointed Administrative Law Judge.

       3.      The matter is REMANDED to the Commissioner for further review consistent

with the Report and Recommendation.

       4.      This case is CLOSED.



                                                   BY THE COURT:




                                                   /s/ Joseph F. Leeson, Jr.______
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                              2
                                           071620
